                                                                                    Exhibit
10.52

AMENDMENT TO LEASE




THIS Amendment made this 21st day of December, by and between Phoenix Business
Park, LLC, successor Lessor to DA Phoenix, LLC, successor to BSRT Phoenix
Business Park LLC, an Illinois Limited Liability Company, as “Lessor” and
Network Telephone Inc., successor in interest to LightNetworks, Inc., as
“Lessee”.


WITNESSETH:


WHEREAS, the parties hereto made and entered into a Lease Agreement dated
January 13, 2000, for premises located at 2700 NE Expressway, Suites B-700-900,
Atlanta, Georgia 30345.


WHEREAS, the parties hereto amended the Lease on August 4, 2005;


WHEREAS, the parties wish to modify the Lease Agreement as hereinafter provided.


WHEREAS, the terms Lessor and Landlord shall have the same meaning herein; and
the terms Lessee and Tenant shall have the same meanings herein.


NOW THEREFORE, in consideration of the exchange of valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree that said lease shall be amended as follows:


 

1.  
New Size of the Premises. The Premises as drawn on Exhibit “A” of this Amendment
to Lease shall demonstrate the new Premises. The Premises shall comprise 15,067
rentable square feet. Lessor shall, at its own cost, build the demising wall
that will separate the Premises from the adjacent tenant. Lessee shall be
responsible for maintaining the Premises as stated in the Lease and the previous
Amendments of the Lease.

 
 

2.  
Lessee’s Maintenance Obligation. Lessee shall be responsible for the maintenance
of the newly added portion of the Premises that was formerly known as the Common
Area Restrooms, after the construction and completion of the Demising Wall that
has been built to separate the Premises from the adjacent tenant’s premises.

 
 

--------------------------------------------------------------------------------



3.  
HVAC for the Newly Added Portion of the Premises. Currently, the HVAC that
services that restrooms located in the newly added portion of the Premises is
being serviced by the adjacent tenant. Lessee acknowledges this fact and
understands that the adjacent tenant is currently responsible for maintaining
this unit and has no current plans to alter this situation. Lessor shall act as
a facilitator to attempt to keep the restrooms’ HVAC operational and temperature
reasonably maintained. Lessee further acknowledges that it may, at its own
expense, at a later date, adjust the ducts and air flow within its restroom
areas so that is’ own HVAC system services this area and therefore not the
adjacent tenant’s HVAC system (servicing this area).

 
 

4.  
Lessor shall not be responsible for the cost and construction of any of the work
that Lessee wishes to perform to modify its own plans within its’ Premises other
than constructing the Demising wall. Furthermore, Lessor shall not be required
to install the Network Telephone Wall by the restrooms that was previously
mentioned in the Amendment prior to this one. Lessor shall not be required to
“shorten the wall” for the Common Area Restrooms since there will no longer be
any common area restrooms.

 
 

5.  
Lessor shall be responsible to cut in and frame the Network Telephone logo
window. Lessee shall pay for the cost of the window, glass, and mullion frame
around the window.

 
 

6.  
New Base Rent and New Term.

 
 
November 1, 2005-October 31, 2006
 
 
$11,928.04 per month
 
 
November 1, 2006-October 31, 2007
 
 
$12,285.88 per month
 
 
November 1, 2007-October 31, 2008
 
 
$12,654.46 per month
 
 
November 1, 2008-October 31, 2009
 
 
$13,034.09 per month
 
 
November 1, 2009-October 31, 2010
 
 
$13,425.11 per month
 

 

7.  
If at any time in the future, a governing authority deems that the restroom plan
for the adjacent tenant can not be reasonably adjusted to meet the proper
building code, then Lessor shall have the right, but not the obligation, to
immediately nullify this Amendment for this sole reason and shall rebuild the
walls mentioned at its’ cost and the rentals shall adjust accordingly from the
time of substantial completion of the common area restroom walls that will be
created.

 
 

8.  
Each party shall indemnify, defend, and hold harmless from and against any and
all costs, expenses and liabilities for commissions or other compensation or
charges claimed by any broker or agent who claims to have acted on behalf of one
party or the other in relation to this Amendment or the Lease.

 
The monthly rental shall be paid under the same terms and conditions as
specified in the Lease Agreement, except as provided herein.


All other terms, provisions and covenants of the Lease Agreement shall remain in
full force and effect.


IN WITNESS WHEREOF, the parties herein have hereto set their hands and seals in
triplicate, the day and year first above written.




“LESSOR”   


Phoenix Business Park, LLC


By:/s/_______________________

Title:_______________________
 
“LESSEE”   


Network Telephone Inc.


By:/s/_____________________

Title:_____________________

